IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2014-CA-01587-SCT

QUALITY DIESEL SERVICE, INC.

v.

TIGER DRILLING COMPANY, LLC

DATE OF JUDGMENT:                          10/03/2014
TRIAL JUDGE:                               HON. WILLIAM E. CHAPMAN, III
TRIAL COURT ATTORNEYS:                     SUSAN D. McNAMARA
                                           BARRY DOUGLAS HASSELL
                                           IAN AUSTIN
COURT FROM WHICH APPEALED:                 RANKIN COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   SUSAN D. McNAMARA
                                           ROBERT NEILL BRYANT
ATTORNEYS FOR APPELLEE:                    C. DALE SHEARER
                                           BARRY DOUGLAS HASSELL
                                           IAN AUSTIN
NATURE OF THE CASE:                        CIVIL - OTHER
DISPOSITION:                               REVERSED AND REMANDED - 01/07/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       DICKINSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    This case presents an issue of first impression concerning Mississippi’s garnishment

law: When a party gets a judgment, timely executes a writ of garnishment, and timely

initiates a garnishment proceeding, is that party required to renew the underlying judgment

to collect the “property in the hands of the garnishee belonging to the defendant” at the time

the garnishment proceeding was filed,1 to defeat the running of the statute of limitations?


       1
           See Miss. Code Ann. § 11-35-23 (1) (Supp. 2015).
Because we hold that a party is not required to renew the underlying judgment to collect such

property under these circumstances, we reverse and remand.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On January 5, 2004, Quality Diesel Service, Inc. (“Quality Diesel”) obtained a

judgment against Gulf South Drilling Company, LLC (“Gulf South”). Then, after learning

that Tiger Drilling Company, LLC (“Tiger Drilling”) was indebted to Gulf South in the

amount of $1,717,390.21, Quality Diesel had writs of garnishment issued and served on

Tiger Drilling on June 29, 2004; March 2, 2005; August 24, 2005; January 18, 2006; and

October 6, 2006. All of Tiger Drilling’s answers to the writs were almost identical, stating

that Tiger Drilling was indebted to Gulf South but that the debt was not yet due. On

November 29, 2006, Quality Diesel contested Tiger Drilling’s responses by filing a Petition

to Controvert Answers to Garnishments, specifically contesting Tiger Drilling’s answer to

the writ issued on January 18, 2006.

¶3.    On March 14, 2014, Tiger Drilling filed a motion to dismiss the garnishment

proceeding. On October 3, 2014, the Rankin County Circuit Court granted dismissal on the

ground that the underlying judgment had expired while the case was pending. On appeal,

Quality Diesel contends that, because the underlying judgment was valid when the writs of

garnishment were issued and served—and when it filed its Petition to Controvert—it can

maintain a garnishment proceeding against Tiger Drilling, despite the fact that the underlying

judgment has since lapsed.




                                              2
                                  STANDARD OF REVIEW

¶4.      A motion to dismiss raises a question of law.2 Questions of law are reviewed by this

Court de novo.3 “The scope of review of a motion to dismiss is that the allegations in the

complaint must be taken as true, and the motion should not be granted unless it appears

beyond doubt that the plaintiff will be unable to prove any set of facts in support of his

claim.”4 The same standard applies when this Court is tasked with determining whether a

trial court’s granting a motion to dismiss was erroneous.5

                                         DISCUSSION

         A party who timely executes a writ of garnishment and timely initiates a
         garnishment proceeding is not required to renew the underlying judgment
         to collect the property that was in the hands of the garnishee at the time
         the writ of garnishment was served.

¶5.      Quality Diesel presents us an issue of first impression. The trial court dismissed

Quality Diesel’s petition because the underlying judgment—upon which the garnishment

proceeding was based—had lapsed while the case was still pending. Specifically, the trial

judge ruled:

         Under Mississippi Code §§ 15-1-43 and 15-1-47, a judgment must be renewed
         within seven years after it is rendered, or it expires and ceases to be a lien on
         the judgment defendant’s property. Because Quality Diesel did not timely file
         any action or notice to renew its judgment against Gulf South, that judgment


         2
             Tucker v. Hinds Cty., 558 So. 2d 869, 872 (Miss. 1990).
         3
             City of Belmont v. Mississippi State Tax Comm’n, 860 So. 2d 289, 295 (Miss.
2003).
         4
             Id. at 295.
         5
             McFadden v. State, 542 So. 2d 871, 875 (Miss. 1989).

                                                3
       has expired. “A valid judgment is essential to the validity of a garnishment
       proceeding, and when a judgment upon which a writ of garnishment is
       founded i[s] extinguished by the bar of the statute, the garnishment
       proceedings likewise fail. As in Anderson-Tulley, this “garnishment
       proceeding is no longer valid . . . after lapsing of the judgment upon which
       [the] garnishment [was] issued,” and the Court finds that this garnishment
       proceeding should be dismissed.6

¶6.    The statute sets a limit on when actions “shall be brought,” requiring that they be filed

“within seven (7) years.”7 The statute does not speak to actions that were brought during the

seven-year limitation period and, therefore, does not speak to the garnishment actions on the

underlying judgment against Gulf South. Stated another way, the Hinds County Circuit

Court rendered the relevant Mississippi judgment on January 5, 2004—and seven years

later—on January 5, 2011, that judgment lapsed as to any action not filed within the seven-

year period.

¶7.    Quality Diesel filed its Petition to Controvert on November 29, 2006—well within the

seven-year period. Quality Diesel also had five writs of garnishment issued and served on

Tiger Drilling between 2004 and 2006—again within the seven-year period. Contrary to the

trial court’s order, the underlying judgment had not lapsed as to Quality Diesel’s timely

issued writs of garnishment and timely filed garnishment contest.

¶8.    Mississippi Code Section 15-1-47 states “a judgment or decree rendered in any court

held in this state shall not be a lien on the property . . . for a longer period than seven years

from the rendition thereof, unless an action be brought thereon before the expiration of such



       6
           (Internal citations omitted.)
       7
           Miss. Code Ann. § 15-1-43 (Rev. 2012) (emphasis added).

                                               4
time.”8 If an action is brought within seven years from the date the judgment was entered,

then—in accordance with the unequivocal language of the statute—the lien on the judgment

remains.9 Quality Diesel brought an action within the seven-year period. So the trial judge

erred when he ruled that it “ceases to be a lien on the judgment defendant’s property.”

¶9.    The clear language of the garnishment statute also contradicts the trial court’s ruling.

“All property in the hands of the garnishee belonging to the defendant at the time of the

service of the writ of garnishment shall be bound by and subject to the lien of the judgment,

decree or attachment on which the writ shall have been issued.”10 The proper inquiry,

therefore, is whether a valid underlying judgment existed at the time the writs of garnishment

were served. The trial judge held the erroneous view that a valid underlying judgment must

exist at the time he adjudicates the contest, even though the garnisher sought property

possessed by the garnishee in 2006—when it issued the writ—not in 2014, when the dispute

reached the judge for adjudication. If the judge’s view were correct, the garnisher had to

recover, or collect, within seven years under Section 15-1-47. This view is simply not

supported by the applicable statutes. Nor is it supported by any caselaw from this Court.

¶10.   Tiger Drilling, however, argues that this Court’s prior holdings require the Court to

affirm the dismissal. In Grace v. Pierce, this Court held that “a valid judgment is essential




       8
           Miss. Code Ann. § 15-1-47 (Rev. 2012) (emphasis added).
       9
        See Buckley v. Nuckols & Assoc. Sec., Inc., 2007 WL 4287560, at *5 (S.D. Miss.
Dec. 6, 2007).
       10
            Miss. Code Ann. § 11-35-23 (Supp. 2015) (emphasis added).

                                              5
to the validity of a garnishment proceeding.”11 The facts in Grace, however, are easily

distinguishable from those presented here. In Grace, the Court was presented only with the

question of whether the issuance of the writs of garnishment—by itself—tolled the statute

of limitations.12 In the case presently before this Court, not only were the writs of

garnishment executed and served within seven years, a real “action”—Quality Diesel’s

Petition to Controvert—was commenced within seven years.

¶11.   Tiger Drilling also relies on Anderson-Tully Co. v. Brown, in which this Court again

acknowledged that “a garnishment proceeding is no longer valid . . . after lapsing of the

judgment upon which the garnishment is issued.”13 Anderson-Tulley has no relevance to the

facts presented here. In that case, after writs of garnishment had been issued, the garnishee

began withholding from the employee’s wages.14 The employer continued to withhold

money from the employee’s wages after the judgment had lapsed, and the employee sued.15

This Court held that the employer wrongfully had withheld from the employee’s wages and

ordered it to pay over those funds.16

¶12.   Anderson-Tulley merely holds that the garnisher cannot collect any property in the

hands of the garnishee after the underlying judgment has lapsed. In this case, Quality Diesel

       11
            Grace v. Pierce, 90 So. 590, 592 (Miss. 1922).
       12
            Id.
       13
            Anderson-Tully Co. v. Brown, 383 So. 2d 1389, 1390 (Miss. 1980).
       14
            Id.
       15
            Id. at 1389–90.
       16
            Id. at 1390.

                                              6
does not argue it should be allowed to collect any property in the hands of Tiger Drilling after

the judgment lapsed. Instead, Quality Diesel merely argues it can collect any property that

was in the hands of Tiger Drilling at the time the writs were served and the garnishment

proceeding was initiated. At all relevant times, the underlying judgment was valid, and so

the logic of Anderson-Tulley is inapplicable.

¶13.   We hold that where a party commences a garnishment proceeding at a time when the

underlying judgment is still valid, the statute of limitations for actions on judgments is tolled

as to that particular party as to funds—due to the judgment debtor—that actually were in the

hands of the garnishee at the time the garnishment proceeding was initiated and at the time

the underlying judgment was valid. A garnisher is not entitled to those funds, due to the

judgment debtor, which came into the garnishee’s hands only after the underlying judgment

had lapsed.

                                       CONCLUSION

¶14.   Quality Diesel was not required to renew its underlying judgment against Gulf South

for it to maintain its timely filed garnishment proceeding against Tiger Drilling, and the trial

court erred in holding otherwise. So we reverse the judgment of the Circuit Court of Rankin

County and remand for further proceedings consistent with this opinion.

¶15.   REVERSED AND REMANDED.

       LAMAR, KITCHENS, KING AND COLEMAN, JJ., CONCUR. PIERCE, J.,
DISSENTS WITH SEPARATE WRITTEN OPINION. WALLER, C.J., RANDOLPH,
P.J., AND MAXWELL, J., NOT PARTICIPATING.

       PIERCE, JUSTICE, DISSENTING:



                                               7
¶16.    I agree with the majority that this case presents an issue of first impression. That said,

however, I find that a party who receives a judgment in his or her favor must renew that judgment

before the statute of limitations has expired – under Mississippi Code Sections 15-1-43 and 15-1-47,

that is, within seven years. See Miss. Code Ann. §§ 15-1-43, 15-1-47 (Rev. 2012). This falls in line

with the general rule that “a valid judgment is essential to the validity of a garnishment proceeding.”

Grace v. Pierce, 90 So. 590, 592 (Miss. 1922). Thus, while a party may possess an enforceable

judgment during the seven-year statutory period, that party also possesses a duty to ensure the

judgment is properly renewed before the statutory bar renders it null and void. Where a party fails

to re-enroll the judgment, and therefore allows the judgment to lapse, that judgment is no longer

properly enrolled, and as such, “shall not be a lien on the property of the defendant . . . .” Miss. Code

Ann. § 15-1-47. Because Quality Diesel allowed the underlying judgment against Gulf South to

lapse, I would hold it is not entitled to relief from Tiger Drilling. Accordingly, I would affirm the

circuit court’s grant of Tiger Drilling’s motion to dismiss.




                                                   8